Citation Nr: 0806804	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disorder. 

2.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity. 

3.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the right lower extremity. 


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1981 to June 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in March 2003, increased the rating for 
the lumbar spine disorder to 60 percent effective November 1, 
2002 and in September 2004 separated out the manifestations 
of the disorder and assigned separate evaluations such as:  a 
40 percent evaluation for the lumbar spine disorder, a 20 
percent evaluation for radiculopathy of the left lower 
extremity, and a 20 percent evaluation for radiculopathy of 
the right lower extremity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his November 2005 and March 2006 substantive appeals, as 
well as in a June 2006 statement, the veteran indicated that 
his lumbar spine disorder and bilateral radiculopathy 
increased in severity since his last VA examination in August 
2004.    As more than three years have passed and subsequent 
treatment records showed that the veteran has since received 
transforaminal epidural steroid injections in his lumbar 
spine, an increase in severity of his service-connected 
conditions is plausible.  Therefore, more a contemporaneous 
VA examination(s) is/are indicated.   

It appears that pertinent medical records remain outstanding.  
The evidence shows that the veteran receives periodic 
treatment through VA Central Texas Health Care System and 
Metroplex Hospital for his service-connected lumbar spine 
disorder and radiculopathy.  As the last dated records 
associated with the claims file are from 2006, more recent 
records may have some bearing on the veteran's claim and 
should be obtained, if available.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran must receive notice in 
full compliance with all technical 
requirements of VCAA, including compliance 
with Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  


2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for a lumbar spine 
disorder since 2006.  The RO/AMC should 
obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources, specifically 
including records from the VA Central 
Texas Health Care System and Metroplex 
Hospital.

3.  The veteran should then be afforded a 
VA orthopedic to determine the current 
severity of his service-connected lumbar 
spine disorder.  Any indicated tests or 
studies should be completed.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
provided copies of both the previous and 
the revised criteria for rating limitation 
of motion of the lumbar spine and 
intervertebral disc syndrome and 
examination findings must be sufficiently 
detailed to allow for evaluation under 
both the old and the new rating criteria.  
Any necessary tests or studies should be 
performed.  The examiner should describe 
all symptoms (nature, severity, and 
associated impairment of function) of the 
lumbar spine disorder; report all ranges 
of lumbar spine motion, along with an 
opinion as to the extent of any additional 
functional loss (in degrees if possible) 
due to pain, weakness, fatigue and 
incoordination or during flare-ups; 
indicate whether or not there is ankylosis 
(and if so, whether favorable or 
unfavorable); and ascertain whether there 
have been any associated incapacitating 
episodes (bed rest prescribed by a 
physician and treatment by a physician), 
and if so, their duration and frequency.  
The examiner should explain the rationale 
for all opinions given.

4.  The veteran should be afforded a VA 
neurological examination to determine the 
severity of his service connected 
radiculopathy of the bilateral 
extremities.  The veteran's claims folders 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
necessary tests should be performed.  The 
examiner should describe the extent to 
which this disability of each lower 
extremity is manifested by paralysis, and 
if so, whether such paralysis is complete 
(i.e., the foot dangles and drops, with no 
active movement possible of muscles below 
the knee, and/or flexion of the knee is 
weakened or lost), or incomplete.  If it 
is incomplete, the examiner should 
characterize the paralysis as either 
severe with marked muscular atrophy, 
moderately severe, moderate, or mild. To 
the extent possible, the examiner should 
distinguish symptoms of service-connected 
radiculopathy of the each lower extremity 
from those due to nonservice conditions.  
If it is not possible or feasible to make 
this differentiation, the examiner should 
expressly indicate this and explain why 
this cannot be done.  The examiner must 
explain the rationale for all opinion 
given.

5.  The RO/AMC should then readjudicate 
the claims in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
must be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond before 
the claims folder is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



